Appellant raises only the question on rehearing of the sufficiency of the testimony. That a house was burglarized and certain candy stolen therefrom, is not controverted. The *Page 55 
person who stole the candy burglarized the house. The person who took the candy secreted it shortly after the burglary, in a fifteen gallon tin can in which the candy was found by the owner with some stuff piled over it. The person who secreted the candy would know where it was, and how and in what manner it was hidden. The owner of the candy having found it hidden in the can, watched. Presently appellant and another appeared and "went immediately to the can". They were heard to discuss the fact that it looked like some one had been there. Appellant asserted positively that some one had been there. We do not see the necessity for discussing or deciding whether it was appellant or his companion who said that it looked like some one had been there. The watching owner said that appellant looked like he was surprised, and that appellant, referring to the statement of his companion that some one had been there, said, "They have". Another witness testified that he saw appellant and the same companion in the late afternoon before the burglary that night, going in the direction of the burglarized house. We are not able to say the jury were not justified in their conclusion of guilt.
The motion for rehearing will be overruled.
Overruled.